                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )          4:17CR3137
                                          )
                   Plaintiff,             )
                                          )
      vs.                                 )
                                          )          ORDER
WINONA RITCHIE,                           )
                                          )
                   Defendant.             )

      The undersigned is in receipt of a letter from the defendant (filing no. 80).

      IT IS ORDERED that:

      (1) Treating the defendant’s letter as a motion, it is denied. The undersigned
is unable to provide the defendant with legal advice.

      (2) The Clerk of Court shall send a copy of this order to the defendant at the
defendant’s last known address.

      Dated July 30, 2019.

                                       BY THE COURT:

                                       Richard G. Kopf
                                       Senior United States District Judge
